Citation Nr: 1701674	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  11-03 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a finding of permanent incapacity for self-support.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1982 to March 2003, as well as two additional months of unidentified active duty service.  The Appellant is the Veteran's surviving child. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant requested a videoconference hearing on his VA Form 9 substantive appeal, but withdrew that request in March 2012.

In February 2014, the Board remanded the appeal for additional evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In May 2014, the Appellant's mother wrote that the Appellant's juvenile medical treatment records were housed at The National Personnel Records Center (NPRC) in St. Louis, Missouri.  A review of the record indicates that the Veteran's service treatment records have been obtained, but does not show that records were requested for the Appellant.  A remand is necessary to attempt to obtain these records.

VA also has a duty to provide a medical examination under 38 U.S.C.A. 
§ 5103A(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that section 5103A(a) only "excuses the VA from making reasonable efforts to provide such assistance, if requested, when no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  The Appellant has been in receipt of Social Security Disability benefits since October 2009.  In August 2010, the Appellant's mother wrote that the Appellant had problems with his memory, concentration, letter reversals, and reserved manner starting in middle school.  In January 2011, Dr. S.C. wrote that the onset of the Appellant's difficulties were congenital.  Dr. S.C. stated that in 2003 the Veteran had horrible memory, frequent, headaches, poor school work, and writing difficulty.  The Veteran met the criteria for dyslexia, schizoid personality disorder, neurologically-based auditory processing disorder, and chronic headaches.  A partial medical record was reviewed by Dr. S.C.  This evidence raises the possibility that the Appellant was incapable of self-support at the time of his 18th birthday.  Thus, the Board finds that a VA medical opinion is warranted to consider if the Appellant was incapable of self-support at the time of his 18th birthday

Accordingly, the case is REMANDED for the following actions:

1.  Request all of the Appellant's medical treatment records from the NPRC, or other appropriate custodian.  In so doing, please ensure that appropriate efforts are made to search for the Appellant's records (as a dependent child of the Veteran) rather than the Veteran's records.

2.  After the above development has been completed, obtain a VA medical opinion to determine whether the Appellant was incapable of self-support at the time of his 18th birthday.

After reviewing the claims file, the examiner must provide a medical opinion as to whether the Appellant was permanently incapable of self-support at the time of his 18th birthday.  The opinion must include discussion of the Appellant's treatment history and diagnoses of all significant disabilities and considerations of the lay statement provided by the Appellant's mother concerning his difficulty prior to the age of 18.  

Provide a full statement of the basis (or bases) for the conclusion(s) reached.  If an opinion cannot be rendered without resort to speculation, the examiner must state and explain why.

3.  After completing the above actions, readjudicate the claim.  If the claim is not granted in full, the Appellant and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




